                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                    Minute Entry
Hearing Information:
                      Debtor:   HOTEL OXYGEN MIDTOWN, I, LLC
                Case Number:    2:19-BK-14399-PS           Chapter: 11

        Date / Time / Room:     TUESDAY, DECEMBER 08, 2020 11:00 AM TELEPHONIC HRGS

        Bankruptcy Judge:       PAUL SALA
             Courtroom Clerk:   MARGARET KELLY
              Reporter / ECR:   N/A                                                            0.00


Matters:
      1) RULING ON SALE OBJECTIONS
         R / M #:     431 / 0

      2) SALE HEARING
         R / M #:     370 / 0


Appearances:

       D LAMAR HAWKINS, ATTORNEY FOR HOTEL OXYGEN MIDTOWN, I, LLC
      PHILLIP GLASSCOCK, ATTORNEY FOR HOTEL OXYGEN MIDTOWN, I, LLC
      DAVID VALADE, DEBTOR'S PRINCIPAL
      YVONNE BERRY, REAL ESTATE BROKER
      KASEY C. NYE, ATTORNEY FOR PROFECTUS WEALTH MANAGEMENT CO. NOTEHOLDERS
      PHILIP J GILES, ATTORNEY FOR PROFECTUS WEALTH MANAGEMENT COMPANY
      DEAN M. DINNER, ATTORNEY FOR ONE TIJ, INC.
      SCOTT R. GOLDBERG, ATTORNEY FOR MC INVESTMENTS CORP., MERV CHIA
      PHILIP G. MITCHELL, ATTORNEY FOR YARON AND LIAT ASHKENAZI
      CODY J. JESS, ATTORNEY FOR MC INVESTMENTS CORP., MERV CHIA
      WESLEY DENTON RAY, ATTORNEY FOR 02 INVESTMENTS, INC.
      STEVEN J. BROWN, ATTORNEY FOR DOWNTOWN ASSOCIATES, LLC
      PATRICK F KEERY, ATTORNEY FOR MIDTOWN CENTER PROPERTIES, LLC, OXYGEN
      HOTELS INTERNATIONAL, LLC, ORION ATLANTIC HOTELS CORP.
      KATHERINE ANDERSON SANCHEZ, CREDITOR COMMITTEE
      MARK GUINTA, ATTORNEY FOR DAVID VALADE
      CHRISTOPHER PATTOCK, ATTORNEY FOR THE U.S. TRUSTEE
      SYNTHIA M GUNZEL, ATTORNEY FOR RIVERSIDE COMMUNITY HOUSING
      CORP./RIVERSIDE COUNTY
      MIKE WALSH, RIVERSIDE COMMUNITY HOUSING CORP./RIVERSIDE COUNTY
      BRAD COOPER, PRINCIPAL OF JAMES415, LLC




PageCase
    1 of 3   2:19-bk-14399-PS          Doc 477 Filed 12/08/20 Entered 12/08/20 15:29:11     Desc3:28:53PM
                                                                                      12/08/2020
                                         Main Document Page 1 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
(continue)...   2:19-BK-14399-PS           TUESDAY, DECEMBER 08, 2020 11:00 AM


Proceedings:                                                                                                     1.00

          Mr. Dinner confirms that his client's claim was purchased by Profectus Wealth Management Company.

          Mr. Cooper responds that his claim is filed under the Oxygen Hospitality Group. Mr. Cooper states that
          his investment was in the Ivy Hotel in Palm Springs but through the Oxygen Hospitality Group.

          Ms. Sanchez offers that Mr. Cooper can call her directly for an update of the cases.

          The Court reviews the matters on calendar today and pleadings that were filed recently.

          Mr. Giles states that the One TIJ claim is resolved. Mr. Giles responds that his client will offer to pay
          the claims in full and that offer would include Mr. Jess's clients as well.

          Mr. Nye responds that the declarations filed yesterday and today are from the Noteholders and details
          the declaration statements. He states that one Noteholder was unable to file a declaration electronically
          but is working on getting the signed declaration. Mr. Nye answers questions raised by the Court and
          provides details of the financing from the lender.

          Ms. Berry responds that there were two other interested parties but they were not willing to meet or
          exceed the current offer from the Riverside County.

          Ms. Gunzel responds that she would object to continuing the sale hearing due to possible jeopardy of not
          closing before the end of the year.

          Mr. Hawkins states that he still has concerns with the Profectus Plan.

          Mr. Giles adds that his client's principal is ready and able to purchase the Downtown Associates' lien
          claims.

          Mr. Brown states that if Downtown Associates' loan was purchased they would step out, but that hasn't
          happened so he supports the sale today.

          ITEM ONE, DECISION ON THE RECORD REGARDING THE MOTION TO APPROVE SALE AND
          OBJECTIONS THERETO

          THE COURT PLACED ITS DECISION ON THE RECORD. THE DECISION ON THE RECORD
          CONSTITUTES FINDINGS OF FACT AND CONCLUSIONS OF LAW PURSUANT TO FED. R.
          CIV.P. 52 AS ADOPTED BY RULE 7052 OF THE FEDERAL RULES OF BANKRUPTCY
          PROCEDURES. THE DECISION CAN BE HEARD BY ACCESSING THE AUDIO FILE FROM THE
          CASE DOCKET. ANYONE WISHING A TRANSCRIPT OF THE DECISION MAY OBTAIN ONE
          BY CONTACTING THE ELECTRONIC COURT RECORDER.

PageCase
    2 of 3      2:19-bk-14399-PS         Doc 477 Filed 12/08/20 Entered 12/08/20 15:29:11     Desc3:28:53PM
                                                                                        12/08/2020
                                           Main Document Page 2 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   2:19-BK-14399-PS          TUESDAY, DECEMBER 08, 2020 11:00 AM



          COURT: IT IS ORDERED SUSTAINING THE OBJECTION OF THE PROFECTUS
          NOTEHOLDERS AND DENYING APPROVAL OF THE SALE. MR. NYE SHALL LODGE A
          PROPOSED ORDER CONSISTENT WITH TODAY'S RULING.

          Mr. Jess inquires as to the matters set for the December 10th hearing.

          The Court responds that a status hearing on the Profectus Plan of Reorganization is scheduled.

          Mr. Cooper asks how to reach Ms. Sanchez.

          Ms. Sanchez provides her contact information.

          ITEM TWO, SALE HEARING

          VACATED: PER THE COURT'S RULING.




PageCase
    3 of 3      2:19-bk-14399-PS        Doc 477 Filed 12/08/20 Entered 12/08/20 15:29:11     Desc3:28:53PM
                                                                                       12/08/2020
                                          Main Document Page 3 of 3
